Case 1:12-cv-01466-ALC Document 43 Filed 08/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, and the
STATE OF NEW YORK, ex rel.
CLIFFORD WEINER

Plaintiffs,
- against -
SIEMENS AG, SIEMENS
CORPORATION, SIEMENS INDUSTRY,

SIEMENS SCHLESINGER ELECTRIC
and John Doe 1 through 100

Defendants.

 

 

     
    
    

   

6S Oe TD

AUG 26 2019

 

Index No. 12 Civ. 1466

Under Seal Pursuant to NEW YORK
FALSE CLAIMS ACT, STATE
FINANCE LAW §190(2)(b)

 

ee ORDER TO EXTEND
FALSE CLAIMS ACT SEAL AND TIME
TO INTERVENE

Upon the application of the Attorney General of the State of New York by Dana V.

Syracuse, dated October 26, 2012,

IT IS HEREBY ORDERED, pursuant to State Finance Law § 190(2)(b), that the time

period for the State of New York to notify this Court of its decision whether to intervene in this

action or decline to do so is hereby extended from October 29, 2012, to and including December

28, 2012; and

IT IS FURTHER ORDERED that the docket, complaint, orders and all other documents

filed with the Court that are related to the complaint shall remain under seal during that period

and until further order of the Court; and

 
Case 1:12-cv-01466-ALC Document 43 Filed 08/26/19 Page 2 of 2

IT IS FURTHER ORDERED that the State of New York shall serve a copy of this Order

on Relator's counsel within ten (10) days hereof.

 

 

 
